Case: 10-41065     Document: 00511530535         Page: 1     Date Filed: 07/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 6, 2011
                                     No. 10-41065
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEVIN JACKSON, also known as Kevin Selford-Peterson,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:10-CR-957-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Kevin Jackson appeals the 51-month sentence
imposed after his guilty plea conviction for attempted illegal reentry. He asserts
on appeal that the district court erred in imposing a 16-level sentencing
enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i) because the government
failed to prove that a New York district court imposed a sentence in excess of 13
months for his prior conviction for conspiring to distribute and possess with
intent to distribute marijuana. The abuse-of-discretion standard applies to our

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41065   Document: 00511530535      Page: 2   Date Filed: 07/06/2011

                                  No. 10-41065

review of sentencing decisions. Gall v. United States, 552 U.S. 38, 46 (2007). We
review the district court’s application of the Sentencing Guidelines de novo and
its findings of fact for clear error. United States v. Charon, 442 F.3d 881, 887
(5th Cir. 2006).
      We have reviewed the record, including the documents obtained from the
New York court regarding Jackson’s sentencing for the prior offenses. These
records show that Jackson’s previous sentence was based on the marijuana
conviction, rather than the racketeering conviction for which he was sentenced
at the same time. Thus, the district court’s finding that the 33-month sentence
applied to the marijuana conviction “is plausible in light of the record read as a
whole.” United States v. Valdez, 453 F.3d 252, 262 (5th Cir. 2006) (internal
quotation marks and citation omitted). As a result, the district court did not
abuse its discretion in imposing the sentencing enhancement, and the judgment
of the district court is AFFIRMED. See Gall, 552 U.S. at 46.




                                        2